It appears from an inspection of the record now before the Court that Ernest Key and John Wesley Dawkins were tried jointly and both convicted of murder in the first degree at the June Special Term, 1925, of the Superior Court of Forsyth County, and from the statutory judgment of death entered on such conviction, the defendant John Wesley Dawkins appealed. *Page 444 
Nothing but the record proper has been filed in this Court. No case on appeal has been sent up and no application has been made for a certiorari
to have the same brought before the Court for review. The appeal has apparently been abandoned. The defendant has lost every right to have his case heard. It should have been ready for argument at the present term upon the call of the docket from the Eleventh District, to which it belongs. S.v. Farmer, 188 N.C. 243; Finch v. Comrs., ante, 154.
As the defendant has failed to prosecute his appeal, and no error is made to appear from an examination of the record proper, we must affirm the judgment on motion of the Attorney-General. Comrs. v. Dickson, ante, 330, and cases there cited.
Affirmed.